Citation Nr: 0941624	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  03-08 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent prior to March 1, 2007, and in excess of 30 percent 
thereafter, for traumatic arthritis of the left knee, status 
post arthroplasty.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran an increased rating for his 
left knee disability.  The Veteran subsequently initiated and 
perfected an appeal of this rating determination.  In May 
2004, the Veteran testified via video before the undersigned 
Acting Veterans Law Judge.  This issue was remanded by the 
Board in January 2005 for additional development.  It has now 
been returned to the Board.  

In the course of this appeal, the Veteran has been awarded an 
increased rating, to 30 percent, for his traumatic arthritis 
of the left knee, effective March 1, 2007.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, this 
matter remains in appellate status.  

The Veteran had previously perfected an appeal on a service 
connection claim for degenerative joint disease of the right 
knee.  This claim was granted by the RO in a May 2009 rating 
decision.  Because the Veteran was awarded service connection 
for this disability, it is no longer on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the time period prior to November 3, 2004, the 
Veteran's service-connected left knee disability is not shown 
to have resulted in limitation of flexion to 45 degrees, 
extension to 10 degrees, instability or ankylosis.

2.  For the time period beginning on October 1, 2005, the 
Veteran's service-connected left knee disability was shown to 
result in extension limited to 30 degrees, but not having 
limitation of flexion to 45 degrees, instability or 
ankylosis.

3.  For the time period beginning on March 1, 2007, the 
Veteran's service-connected left knee disability has been 
manifested by status post total knee replacement with severe 
painful motion and weakness in the left lower extremity.


CONCLUSIONS OF LAW

1.  For the time period prior to November 3, 2004, the 
criteria for a disability rating greater than 20 percent for 
service-connected left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.3, 4.7, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256-63 
(2009).  

2.  For the time period beginning on October 1, 2005, the 
criteria for a 40 percent rating for service-connected left 
knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.71a, DCs 
5003, 5010, 5256-63 (2009).

3.  For the time period beginning on March 1, 2007, the 
criteria for a 60 percent rating for service-connected left 
knee disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.3, 4.7, 4.68, 4.71a, 
DCs 5055, 5164 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  

A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed VA's duties to assist him.  In July 
2002, November 2002, January 2003, January 2005, August 2005, 
June 2006, and September 2008 letters, the Veteran was 
notified of the information and evidence needed to 
substantiate and complete the claim on appeal.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Vazquez-Flores v. Shinseki, --- F.3d ----, 
2009 WL 2835434 (Fed. Cir.), overruling Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Additionally, the Board notes that, in the present case, 
initial notice was issued prior to the September 2002 adverse 
determination on appeal, creating no timing errors in 
providing notice to the Veteran.  See Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issue being decided on appeal have been obtained and are 
associated with the Veteran's claims files.  The RO has 
obtained the Veteran's service treatment records (STRs), as 
well as VA and non-VA medical records.  Records from the 
Social Security Administration (SSA) as well as the Office of 
Personnel Management (OPM) were also obtained by VA.  See 
Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

The Veteran has also been afforded VA medical examination on 
several occasions, most recently in May 2009.  Since this 
last examination, there is no lay or medical evidence of 
record suggesting an increased severity of symptoms.  As 
such, there is no need for additional VA examination.  See 
VAOPGCPREC 11-95 (Apr. 7, 1995).

Additionally, in May 2004, the Veteran was afforded the 
opportunity to testify before the undersigned Acting Veterans 
Law Judge, seated at the RO.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  Recently additional 
evidence was submitted which has not been considered by the 
RO, the agency of original jurisdiction.  However, waiver of 
such consideration was also submitted by the Veteran's 
representative in August 2009, allowing the Board to consider 
such evidence in the first instance.  See 38 C.F.R. 
§ 20.1304.

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist him, and that any such violations could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  The Veteran's claim has been 
fully developed, and he has been afforded all due notice; 
thus, adjudication of his claim at this time is warranted.

The Veteran seeks an increased disability rating for 
traumatic arthritis of the left knee.  As noted in the 
introduction, the Veteran has been awarded a disability 
rating of 20 percent prior to March 1, 2007, and of 30 
effective that date and thereafter.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (West 2002).  However, where 
an increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The words "slight," "moderate" and "severe" as used in 
the various DC's are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6.

Included within 38 C.F.R. § 4.71a are multiple DC's that 
evaluate impairment resulting from service-connected knee 
disorders, including DC 5256 (ankylosis), DC 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), DC 5258 (dislocated semilunar cartilage), 
DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 
(limitation of flexion), DC 5261 (limitation of extension), 
DC 5262 (impairment of the tibia and fibula), and DC 5263 
(genu recurvatum).  

According to DC 5257, which rates impairment resulting from 
other impairment of the knee, to include recurrent 
subluxation or lateral instability of this joint, a 10 
percent rating will be assigned with evidence of slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent rating will be assigned with evidence of moderate 
recurrent subluxation or lateral instability; and a 30 
percent rating will be assigned with evidence of severe 
recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable 
to ratings under DC 5257 because it is not predicated on loss 
of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate DC's for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate DC's, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC.  For purpose of rating disability from 
arthritis, the knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).  The DC's that focus on limitation of motion of 
the knee are DC's 5260 and 5261.

Normal range of motion of the knee is to zero degrees 
extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for 
limitation of extension of the leg to 5 degrees; a 10 percent 
rating will be assigned for limitation of extension of the 
leg to 10 degrees; a 20 percent rating will be assigned for 
limitation of extension of the leg to 15 degrees; a 30 
percent rating will be assigned for limitation of extension 
of the leg to 20 degrees; a 40 percent rating will be 
assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261.

DC 5256, which governs ankylosis of the knee permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between 0 degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees. 

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Important for this case, the VA Office of General Counsel has 
stated that compensating a claimant for separate functional 
impairment under DC's 5257 and 5003 does not constitute 
pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this 
opinion, the VA General Counsel held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under DC's 5003 and 5257, provided that a separate rating is 
based upon additional disability.  Subsequently, in 
VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel 
further explained that if a veteran has a disability rating 
under DC 5257 for instability of the knee, and there is also 
X-ray evidence of arthritis, a separate rating for arthritis 
could also be based on painful motion under 38 C.F.R. § 4.59.  
See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint).

The VA Office of General Counsel has also stated that DC 
5259, removal of semilunar cartilage, may result in 
complications producing loss of motion.  As such, limitation 
of motion is a relevant consideration under DC 5259.  
VAOPGCPREC 9-98 (Aug. 14, 1998).

The Veteran's traumatic arthritis of the left knee is 
currently rated as 30 percent disabling under DC 5010, for 
traumatic arthritis, which is rated as analogous to 
degenerative arthritis, and DC 5055, for prosthetic knee 
replacement.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the specific basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  38 C.F.R. § 4.27.

Under DC 5055, for prosthesis of the knee, a 100 percent 
disability rating is assigned for one year following the 
implantation of a knee prosthesis.  Thereafter, the minimum 
disability rating which may be assigned, post-knee 
replacement, is 30 percent.  A 60 percent disability rating 
is assigned for chronic residuals consisting of severe 
painful motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, adjudicators are instructed to rate by analogy to 
DCs 5256 (knee ankylosis), 5261 (limitation of leg 
extension), or 5262 (impairment of the tibia and fibula).  

DC 5262 assigns a 10 percent rating for malunion of the tibia 
and fibula with a slight knee or ankle disability.  A 20 
percent rating is assigned for malunion of the tibia and 
fibula with a moderate knee or ankle disability.  A 30 
percent rating is assigned for malunion of the tibia and 
fibula with a marked knee or ankle disability.  A 40 percent 
rating is assigned for nonunion of the tibia and fibula with 
loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262.  

Pursuant to 38 C.F.R. § 4.30, the Veteran has been afforded 
several temporary total ratings for convalescence purposes 
during the pendency of this appeal.  He was granted a 
temporary total rating period effective November 3, 2004, and 
later was granted an extension of that period effective March 
9, 2005, to September 30, 2005.  Finally, following his 
January 2006 total knee replacement surgery, he was granted a 
temporary total rating effective from January 18, 2006, to 
February 28, 2007.  Thereafter, a 30 percent rating was 
assigned.  Because the Veteran has not objected to the length 
of his temporary total rating periods, that issue is not 
before the Board.  As the Veteran has been awarded a staged 
rating for his left knee disability, each period at issue 
will be discussed in turn.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 
38 C.F.R. § 3.159(a)(2).  In this regard, the United States 
Court of Appeals for Veterans Claims (Court) has emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of the presence of the claimed symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

The Board has thoroughly reviewed all the evidence in the 
Veteran's voluminous claims folders.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Historically, the Veteran underwent a left lateral 
meniscectomy in service.  An RO rating decision in March 1974 
granted service connection for residuals of left meniscus 
tear, and assigned an initial 10 percent rating under DC 
5259.

Thereafter, the Veteran's VA treatment records reflect a 
history of continued left knee pain with swelling and locking 
episodes.  Clinical findings were significant for left 
moderate quadricep atrophy, episodes of effusion, extension 
variously ranging from 0 to 5 degrees, mild crepitation, and 
mild medial joint line tenderness.  A diagnostic arthroscopy 
in 1983 demonstrated mild chondromalacia patellae and 
insufficient anterior cruciate ligament.

An RO rating decision dated December 1990 increased the 
disability rating to 20 percent under DC 5257.

The Veteran filed his claim for an increased rating in June 
2002.  VA clinical records are significant for a September 
2001 X-ray examination report which showed mild 
osteoarthritis in all three compartments of the left knee.  A 
magnetic resonance imaging (MRI) scan of the lumbar spine, to 
investigate the Veteran's report of chronic low back pain and 
left lower extremity weakness, revealed a bulging disc at L2-
L3, ventral epidural defect at L2-L3, loss of disc height and 
slight ventral epidural defect at L4-L5, a displaced right L5 
nerve root which appeared cut off, and a question of 
conjoined nerve roots involving the right L3-L4 nerve roots.  
An electromyography and nerve conduction velocity (EMG/NCV) 
study returned findings consistent with moderately severe 
neurogenic lesion at the spinal cord/nerve root/proximal 
spinal nerve level bilaterally.

A June 2002 VA orthopedic consultation noted the Veteran's 
report of chronic left knee pain worsened with prolonged 
standing, at which times he had occasional swelling.  His 
pain was mostly on the medial side of the knee.  On physical 
examination, the Veteran walked with an altered gait, which 
was careful inside the side of weightbearing.  There was no 
swelling, redness, or effusion.  The left knee demonstrated 
full extension with flexion past 120 degrees.  The ligaments 
were intact, but it caused him pain to test the medial 
collateral.  There was tenderness in medial joint line and, 
to some degree, in pes anserinus bursa medially.

The Veteran was afforded VA Compensation and Pension (C&P) 
orthopedic examination in August 2002.  He reported an 
overall declining function of his left knee with significant 
knee pain, 10 on a scale of 1-10.  He left the workforce in 
March 2002.  He took Percocet for pain relief and, due to 
bilateral carpal tunnel syndrome, used a forearm platform-
type of crutch bilaterally.  He had pain on the inner aspect 
of the knee joint with occasional swelling.  He had to stop 
walking after a hundred yards due to pain.  He occasionally 
experienced a catching pain in the left knee which 
temporarily arrested his gait.

On examination, the Veteran used crutches to aid his 
ambulation and wore a left knee brace.  The left knee had 
several well-healed surgical scars.  Range of motion of the 
left knee included extension to 0 degrees and flexion to 105 
degrees.  Pain was reported at extremes of motion.  He had 
retropatellar grading in standing position with a 10 degree 
valgus.  Torsional testing produced pain but did not reveal 
signs of impingement.  The collateral and cruciate ligaments 
were stable, and no signs of impingement were observed.  X-
rays of the left knee confirmed degenerative changes with 
some narrowing of the joint spaces.  The examiner commented 
that the Veteran's range of motion was painful, which could 
severely limit his weightbearing activities.

An August 2002 SSA disability examination report appears to 
report flexion limited to 45 degrees, but the overall 
findings are not clear.

On a second VA orthopedic examination in December 2002, the 
Veteran again reported chronic left knee pain, especially 
with use.  On examination, the Veteran favored his left knee 
with ambulation.  There was moderate tenderness present with 
palpation.  Flexion was to 90 degrees due to pain.  There was 
no ligament laxity or subluxation.  The examiner diagnosed 
residuals of injury to the left knee status post-operative 
medial meniscectomy with traumatic arthritis.

An April 2003 bone scan performed at a VA medical center 
confirmed degenerative changes in the left knee.  Thereafter, 
the Veteran reported shooting pains down his left leg 
assessed as post lumbar laminectomy syndrome with left L5 
radiculopathy treated with sympathetic nerve blocks.

A December 2003 SSA disability examination found left knee 
flexion limited to 90 degrees with pain and swelling.

A March 2004 private orthopedic examination report found the 
Veteran's left knee to demonstrate crepitation and joint line 
tenderness with limited motion and flexion (120 degrees).  
The Veteran's limitations included limited bending or lifting 
over 10 pounds, and being unable to squat, knee bend or drive 
a car more than an hour.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in May 2004, at which time he reported continuing 
left knee pain and accompanying impairment.  He stated he was 
limited in his ability to walk, climb stairs, and perform 
other activities of daily living.  For example, he stopped 
every 30 to 40 feet due to left knee pain and experienced 
fatigue symptoms.  He felt that his rating should account for 
the effects of his pain medication and his inability to work.  
He had been medically retired as a housekeeper due to mental 
and physical conditions.  He noted an inability to stand for 
8 hours a day, and had been missing several days of work per 
week due to knee pain.  He had been prescribed a brace to 
prevent buckling symptoms

In pertinent part, an August 2004 VA MRI study of the left 
knee showed a complex tear of the lateral meniscus, grade 4 
chondromalacia of the lateral compartment, extensive left-
sided lateral compartment degenerative changes with capsular 
thickening in chronic fibular collateral ligament thickening, 
and a 1 cm. left-sided femoral enchondroma.  An orthopedic 
consultation in September 2004 was significant for exquisite 
tenderness to palpation along the medial joint line and some 
tenderness along the medial patellar facet over the lateral 
joint line.  The left knee was stable to varus and valgus 
stress.

The Veteran underwent a left knee arthroscopy with partial 
meniscectomy in November 2004.  In December 2004, the Veteran 
reported no relief of symptoms.  An X-ray examination 
confirmed osteoarthritis of the left knee.

A left knee unicondylar arthroplasty was performed on the 
Veteran at a VA medical center in March 2005.  This operation 
was without complication, and the Veteran had a normal post-
operative follow-up.  

An August 2005 VA orthopedic consultation noted the Veteran's 
continued report of left knee pain.  He had been driving a 
dump truck requiring use of a clutch and climbing.  He 
reported that, midway through his workdays, his knee would 
swell and become painful.  As a result, he stopped driving 
trucks.  He further reported a hyperextension sensation with 
weightbearing.  On range of motion testing, his left knee 
exhibited flexion to 75 degrees and extension to 0 degrees.  
The left knee was stable on weight-bearing, and X-rays showed 
his knee prosthesis to be stable.  However, his left 
quadricep was noticeably smaller than the right quadricep.  

During a September 2005 VA physical therapy consultation, the 
Veteran reported a return to his pre-surgery pain, and 
falling episodes due to weakness and pain in the left knee.  
He described his pain as sharp and shooting which worsened 
with walking and decreased with ice and rest.  Physical 
examination showed left knee range of motion from -9 to 82 
degrees.  There was decreased 3+ strength in flexion and 
extension.  The examiner found significant left quadricep 
atrophy with significant muscle twitches elicited with manual 
muscle testing (MMT) with left knee extension.

VA C&P orthopedic examination was again afforded the Veteran 
in October 2005.  The Veteran described poor range of left 
knee motion, and continued pain with ambulation.  He had a 
recent knee aspiration.  On objective observation, the 
Veteran walked with a limp and wore a left knee brace.  His 
left knee displayed several well-healed surgical scars.  
Extension was limited to 30 degrees and flexion was to 70 
degrees.  Overall, the Veteran's range of motion was 
described as "very poor" and painful.  Effusion was present 
and 2+, and the knee was slightly warmer than the right.  The 
Veteran was described as unable to walk greater than 1 block 
or stand prolonged periods of time.  There was no 
instability, and no increase or decrease of motion with 
repetitive use of the left knee.  An X-ray examination showed 
medial compartment hemiarthroplasty, spurs laterally and 
along the patellar articular surface, bony exostosis from the 
distal left femur medially, osteopenia, and some suggestion 
of loose body in the projection of the knee.  The examiner 
diagnosed left tricompartmental arthritis of the left knee, 
status post unicompartmental arthroplasty.

Notably, the VA examiner discussed with the Veteran that he 
obtained a poor result from this partial knee replacement and 
may need a total replacement in the future.  The Veteran was 
described as having daily flares of disability as a result of 
walking, and that it was conceivable that such pain could 
further limit function after being on his feet all day.

A November 2005 VA EMG/NCV showed peripheral neuropathy of 
the lower extremities, superimposed axonopathic 
mononeuropathy of the left tibial nerve, and chronic and 
active left L5 radiculopathy.

On January 18, 2006, the Veteran underwent revision of the 
unicompartmental left knee arthroplasty to a total knee 
arthroplasty due to failed left unicompartmental knee 
arthroplasty.  The Veteran was noted to have continuing pain 
of the left knee subsequent to his March 2005 total knee 
replacement, and additional surgery was recommended.  His 
surgery was without complications, and he had a normal post-
operative recovery.  An X-ray examination in March 2006 
showed left total knee arthroplasty in satisfactory position 
with no evidence of loosening, exostosis off the medial 
distal femur, periarticular soft tissue calcifications, and 
questionable fluid in the knee joint.

In pertinent part, VA clinical records include a January 2007 
consultation wherein the Veteran reported pain and stiffness 
in his left knee.  Physical examination showed full extension 
to approximately 85 degrees of flexion "on the left side of 
the right knee."  X-rays showed an arthroplasty in good 
position without obvious signs of loosening, although there 
was possible lucency between the tibial base plate and the 
bone.

Following the convalescence period, the Veteran underwent VA 
orthopedic C&P examination in May 2007.  On that occasion, 
the Veteran reported recurrent left knee pain, despite his 
prior left knee surgeries.  He also reported limitation of 
motion of the left knee.  On physical examination the Veteran 
used a cane, but was able to ambulate without it.  Without 
his cane, the Veteran walked with a limp.  He could rise out 
of a chair without difficulty.  He had difficulty with heel 
and toe walk due to lack of knee motion.  Range of motion 
testing of the left knee revealed flexion to 60 degrees and 
extension to 25 degrees.  Lying down, the Veteran could flex 
his left knee to 80 degrees.  He could perform three squats 
to 30 degrees, but with pain.  Well-healed midline, medial, 
and lateral scars were present across the left knee.  X-rays 
of the left knee confirmed a total knee replacement, without 
signs of loosening.  The final assessment was status post 
left total knee arthroplasty, with poor rehabilitation and 
loss of motion.  The examiner commented that the Veteran's 
functional impairment involved an inability to squat or bend.  
He also had weakness of left leg motor strength.

A February 2009 VA clinical record reflected the Veteran's 
report of an inability to bend his left knee.  The clinician 
described restricted left knee flexion.

Most recently, the Veteran underwent VA orthopedic C&P 
examination in May 2009.  His claims file was reviewed in 
conjunction with the examination.  He again reported chronic 
left knee pain, for which he used medication.  He reported an 
inability to walk significant distances, squat, climb steps, 
or kneel secondary to his left knee pain.  For example, he 
had a 50 to 100 foot walking capability limited by left knee 
pain.  

On physical examination, the Veteran displayed a slight limp 
favoring the left lower extremity.  Well-healed surgical 
scars were present across the left knee.  Atrophy of the left 
thigh was observed, which measured 2.5 cm less than the 
right.  There was no swelling, heat or instability.  Motor 
strength was 3/5 on the left, as compared to 5/5 on the 
right.  The Veteran could squat on the left 60, 45, and 55 
the variation of which, according to the examiner, was due to 
quadricep strength deficit from atrophy and lack of 
rehabilitation following surgery.  Range of motion testing 
indicated flexion to 85 degrees and extension to 10 degrees.  
X-ray examination showed total knee arthroplasty with good 
positioning, and a slight lucent line behind the top anterior 
portion of the femoral component but otherwise no other sign 
of any loosening or problems.  Degenerative arthritis of the 
left knee, status post total knee replacement, was diagnosed.  
The examiner commented that the Veteran's functional 
impairment involved an inability to squat, kneel, climb, or 
walk long distances.  He demonstrated additional limitation 
with repetitive testing, and described daily pain which 
worsened when not taking medications.

At the outset, the Board notes that the Veteran's range of 
motion findings have been quite inconsistent within the 
appeal period but the Board finds no indications that the 
Veteran has not provided his best efforts at examination.  
The Board further notes that the Veteran clearly has a 
nonservice-connected L5 radiculopathy which caused functional 
impairment of his left lower extremity.  The Board takes note 
that VA is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).

On review of the record, and in light of three surgical 
procedures performed on the left knee during the appeal 
period, the Board finds that "staged" ratings are 
appropriate in this case.  The Board finds 3 distinct periods 
of time where the methods of evaluations have varied in this 
case.

The Veteran underwent a left knee arthroscopy on November 3, 
2004 and has been awarded a convalescent rating from November 
3, 2004 to September 31, 2005.  Thus, the Board will first 
evaluate the propriety of the 20 percent rating in effect 
prior to November 3, 2004.

The Board first notes that the Veteran was initially awarded 
a 20 percent rating by means of a December 1990 RO rating 
decision.  The RO found that the Veteran had symptoms of knee 
swelling, pain, straight-legged gait, no effusion, "[n]o 
ligamentous or cruciate instability," increased 
patellofemoral crepitus, and range of motion from 5 to 135 
degrees.  

In granting a 20 percent rating, the RO coded the increase 
under "DC 5257," which contemplates moderate recurrent 
subluxation or lateral instability.  Clearly, instability or 
subluxation symptoms were not utilized in assigning the 
disability rating and this was an evaluation based upon 
analogy to the severity of symptoms.  Thus, the Board must 
determine whether there is a formulary of any diagnostic 
code, or codes, which will allow for a rating greater than 20 
percent.

With respect to range of motion, the record reflected 
findings of 0-120 degrees (June 2002 VA orthopedic 
consultation), 0-105 degrees (August 2002 VA C&P 
examination), flexion limited to 45 degrees (August 2002 SSA 
examination), flexion limited to 90 degrees (December 2002 VA 
C&P examination and December 2003 SSA examination), and 
flexion limited to 120 degrees (March 2004 private 
examination report).  

Overall, this evidence provides highly probative evidence 
against a compensable evaluation based upon limitation of 
motion under DC's 5260 and/or 5261, requiring limitation of 
flexion to 45 degrees and/or extension limited to 10 degrees.  
The Board recognizes the finding of 45 degrees of flexion 
limitation apparently noted on the August 2002 SSA 
examination, but that finding is not clear and is clearly not 
consistent with any flexion limitation demonstrated during 
the appeal period.  Notably, a VA examination that same month 
found flexion to 120 degrees, and VA examination 4 months 
later found flexion to 105 degrees.  

The Board finds that the August 2002 SSA finding is an 
anomaly and inconsistent with the remainder of the 
contemporaneous record.  For that reason, an increased rating 
based solely on this report is not warranted, and the Board 
finds that a compensable rating under either DC's 5260 and/or 
5261 is not warranted for any time prior to November 3, 2004.

The Board further finds that the lay and medical evidence 
above shows that the Veteran does not meet the criteria for 
compensable limitation of motion for either knee under DC's 
5260 and 5261 when considering functional loss due to pain 
and weakness after repeated use.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, supra.  The VA examiner in August 2002 
commented that the Veteran's range of motion was painful, and 
that such pain could significantly limit his weightbearing 
activities.  Notably, pain was reported at the extremes of 
motion.  The March 2004 private examiner found that the 
Veteran's left knee precluded him from squatting, bending or 
driving a car for more than one hour.

The Veteran's 20 percent rating is based entirely on these 
symptoms.  For example, the Veteran did not demonstrate 
compensable limitation of motion or, as found below, 
instability.  Thus, without considering this symptomatology, 
the current evaluation could not be justified.  Simply 
stated, the Veteran's pain and weakness on use did not limit 
his left knee to a point where a higher evaluation would be 
warranted for any time prior to November 3, 2004.

Turning to the question of instability, the Board notes that 
the Veteran has worn a knee brace, and the Veteran reported 
that such brace was provided to prevent buckling symptoms.  
However, the August 2002 and December 2002 VA C&P examiners 
found no evidence of instability or subluxation of the left 
knee.  The Board assigns greater probative to the findings of 
the VA C&P examiners who possess greater training to evaluate 
clinical instability or subluxation of a knee joint.  Thus, 
this medical evidence is against consideration of a separate 
compensable evaluation under DC 5257 for any time prior to 
November 3, 2004.

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  There was no lay 
or medical evidence of ankylosis, or non-union or malunion of 
the tibia and fibula to warrant a rating higher than 20 
percent.  As such, the criteria of DC's 5256 and 5262 do not 
apply.

The record next reflects that the Veteran underwent a left 
knee arthroscopy in November 2004, and left knee unicondylar 
arthroplasty in March 2005.  The Veteran was awarded a 
convalescent rating from November 3, 2004 to September 31, 
2005.  Thus, the Board will next evaluate the propriety of 
the 20 percent rating in effect beginning on October 1, 2005.

With respect to range of motion, the Veteran's findings were 
very inconsistent.  The left knee demonstrated range of 
motion from 0-75 degrees (August 2005 VA orthopedic 
consultation), 9 to 82 degrees (September 2005 VA physical 
therapy consultation), and 30 to 70 degrees (October 2005 VA 
C&P examination).  Notably, the limitation of extension to 30 
degrees is sufficient to warrant a 40 percent evaluation 
under DC 5261.

The Board has carefully reviewed the Veteran's lay report of 
knee swelling and pain which occurred after use.  He 
demonstrated significant quadricep atrophy which was clearly 
attributable to the service-connected left knee disability, 
which had been present prior to his lumbar spine disability.  
The VA C&P examiner in October 2005 described the Veteran of 
having daily flares of disability due to walking, having a 
poor result from the partial knee replacement, and having the 
potential need for a total knee replacement (which was 
performed several months later).

Considering functional impairment on use under 38 C.F.R. 
§§ 4.40 and 4.45, and giving due consideration to the 
Veteran's report of symptomatology, the Board finds 
sufficient evidence to warrant a 40 percent evaluation for 
leg extension limited to 30 degrees under DC 5261 for the 
time period beginning on October 1, 2005.  However, a 
separate compensable evaluation is not warranted under DC 
5260 as there is no lay or medical evidence suggesting 
limitation of flexion to 45 degrees.  The benefit of the 
doubt rule and the approximating factors of 38 C.F.R. § 4.7 
have been applied in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).

With respect to instability, the August 2005 VA orthopedic 
consultation and October 2005 VA C&P examination found no 
evidence of instability or subluxation.  Again, the Board 
assigns greater probative to the findings of these examiners 
who possess greater training to evaluate clinical instability 
or subluxation of a knee joint.  Thus, this medical evidence 
is against consideration of a separate compensable evaluation 
under DC 5257 for any time prior beginning on October 1, 
2005.

The Board has also given consideration to the alternative DC 
criteria for evaluating a knee disability.  There was no lay 
or medical evidence of ankylosis.  As such, the criteria of 
DC 5256 do not apply.

The record next demonstrates that the Veteran underwent a 
total knee replacement on January 18, 2006 with an automatic 
100 percent rating assigned under DC 5055.  An automatic 
reduction and reconsideration was warranted after the one 
year period following implantation of the prosthesis, and the 
RO has assigned a 30 percent rating under DC "5010-5055" 
effective March 1, 2007.

The highest maximum available rating, 60 percent, requires 
chronic residuals from the total knee replacement consisting 
of severe painful motion or weakness in the affected 
extremity.  38 C.F.R. § 4.71a, DC 5055.  The Board finds that 
these criteria have been met.

The VA orthopedic examiner in May 2007 found that the Veteran 
had weakness of left leg motor strength due to poor 
rehabilitation.  Similarly, the VA C&P examiner found that 
the Veteran had quadricep strength deficit from atrophy and 
lack of rehabilitation following surgery.  Both of these 
examiners found functional deficits involving an inability to 
squat, kneel, climb or walk long distances.  Clearly, the 
Veteran is describing "severe painful motion" when he 
reports an inability to walk any significant distance, which 
the VA examiners found credible.  Accordingly, resolving any 
doubt in favor of the Veteran, the Board finds that the 
criteria for the maximum 60 percent rating under DC 5055 have 
been met since March 1, 2007.

Notably, the Board finds no further schedular basis to award 
a disability rating greater than 60 percent.  See 38 C.F.R. 
§§ 4.68, 4.71a, DC 5164 (the amputation rule sets a maximum 
combined rating which cannot exceed the rating for amputation 
at the elective level were amputation to be performed; 
amputation not improvable by prosthesis controlled by natural 
knee action is assigned a maximum 60 percent rating).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  In 
this case, the Veteran has alleged that his service-connected 
disabilities adversely affect his ability to obtain and 
maintain employment.  As noted above, the Board has remanded 
a TDIU claim for further development and consideration.

Nonetheless, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. § 3.321(b)(1) only 
where circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant 
diagnostic codes for the disability at issue.  The Veteran's 
symptoms of pain, weakness, and functional limitations have 
been fully covered by the applicable diagnostic criteria, and 
there are no unusual aspects of disability not contemplated 
by the diagnostic criteria.  The Veteran has undergone three 
separate surgeries, and has been awarded total benefits for 
his periods of convalescence.  

In short, the rating criteria contemplate not only the 
Veteran's symptoms but the severity of his disability.  The 
Board does not find that the schedular criteria have been 
inadequate for rating the manifestations of the service-
connected left knee disability.  For these reasons, referral 
for extraschedular consideration is not warranted.


ORDER

For the time period prior to November 3, 2004, a disability 
rating greater than 20 percent for service-connected left 
knee disability is denied.

For the time period beginning on October 1, 2005, a 40 
percent rating for service-connected left knee disability is 
granted. 

For the time period beginning on March 1, 2007, a 60 percent 
rating for service-connected left knee disability is granted.


REMAND

In January 2005, the Board referred to the RO an issue of 
entitlement to TDIU raised by the Veteran in conjunction with 
his increased rating claim.  Since the Board referred this 
issue to the RO in 2005, the Court has held as follows:  

a request for TDIU, whether expressly 
raised by a veteran or reasonably raised 
by the record, is not a separate claim 
for benefits, but rather involves an 
attempt to obtain an appropriate rating 
for a disability or disabilities, either 
as part of the initial adjudication of a 
claim, or, if the disability upon which 
entitlement to TDIU is based has already 
been found to be service connected, as 
part of a claim for increased 
compensation.  

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Per the Rice decision, the Board finds that it has 
jurisdiction over a TDIU claim which has not been developed 
or adjudicated.  The Court has not discussed, however, the 
type of notice required in such an instance.  Furthermore, 
the Board notes that it would be fundamentally unfair to the 
Veteran to proceed to adjudicate this issue at this time.  

Accordingly, the Board remands the issue of TDIU to the RO to 
issue the Veteran proper notice and to adjudicate the claim.  
If the benefit sought is not granted, the RO should issue the 
Veteran a supplemental statement of the case (SSOC) which 
contains the necessary information.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice of the types 
of evidence and/or information necessary 
to substantiate a claim of entitlement to 
TDIU.

2.  Schedule the Veteran for appropriate 
examination to determine whether his 
service-connected disabilities preclude 
him from obtaining and maintaining 
substantially gainful employment.  The 
claims file must be made available to the 
physician designated to examine the 
Veteran.  Following examination, the 
examiner should provide opinion as to 
whether the Veteran's service-connected 
bilateral knee disorder has precluded the 
Veteran's ability to obtain and maintain 
substantially gainful employment.  If 
unemployability due to service-connected 
disability is found, the examiner is 
requested to indicate the approximate date 
that the Veteran became unemployable due 
to his service-connected disability.

A rationale for any opinion expressed 
should be provided in the report, to 
include the use of medical principles and 
evidence in the claims file.

3.  Thereafter, readjudicate the claim.  
If the benefit sought is denied, provide 
the Veteran and his representative an SSOC 
that includes a citation to 38 C.F.R. 
§§ 3.340, 3.341, and 4.16 and a discussion 
of how those regulations affects VA's 
decision with regard to a TDIU. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


